The Court
held, that the warrant, or school order, — as the bearer of which the plaintiff brought his action, — was not a negotiable instrument: that it was an official order made by public officers, — the Moderator and Director of the school district, (Laws of 1867, p. 43 § 53), upon another, the Township Treasurer, to pay a sum of money to still another, the Assessor, who is the disbursing officer of the district, (Comp. Laws § 2,275); the duties af each of which are defined by the statutes: that the paying and receiving of the money were official acts, performed in the execution of public trusts, and that the Treasurer was under no obligation to pay the money to any other person than the Assessor named in the warrant.
The judgment of the Court below was affirmed with costs.